Case 1:17-cv-07091-RRM-RLM Document 55 Filed 03/26/21 Page 1 of 5 PageID #: 687




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 DONOVAN DRAYTON,

                           Plaintiff,
                                                                        MEMORANDUM AND ORDER
          - against -                                                     17-CV-7091 (RRM) (RLM)

 THE CITY OF NEW YORK, et al.,

                            Defendants.
 -------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, United States District Judge.

         On May 20, 2020, this Court granted in part and denied in part defendants’ motion for

 summary judgment. (5/20/2020 Mem. & Order (Doc. No. 45).) Now before the Court is

 defendants’ motion for reconsideration. (Mot. for Recons. (Doc. No. 50).) For the reasons set

 forth below, the motion for reconsideration is denied.

                                               BACKGROUND

         Although familiarity with the facts and procedural history of this case is assumed, the

 Court will briefly recap the background in this case. In December 2017, Plaintiff Donovan

 Drayton brought this action against the City of New York, Sergeant Mark Sinatra, Detective

 Brian Volpi, Detective Roberto Toribio, and Detective Edwin Estrada, alleging several civil

 rights violations. (Complaint (Doc. No. 1) (“Compl.”).) At the core of Drayton’s complaint are

 allegations that the defendants arrested and prosecuted him for possession of crack cocaine that

 defendants planted on him. (Id.) The complaint alleges four causes of action: (1) § 1983 false

 arrest claim against all defendants, (2) § 1983 malicious prosecution claim against all defendants,

 (3) § 1983 failure to train claim against the City, and (4) § 1983 municipal liability against the

 City. (Id.) Pursuant to a stipulation between the parties, the third and fourth causes of action

 were bifurcated and discovery on those claims was stayed pending resolution of the underlying
Case 1:17-cv-07091-RRM-RLM Document 55 Filed 03/26/21 Page 2 of 5 PageID #: 688




 constitutional violations. (Stipulation dated March 15, 2018 (Doc. No. 11).) On May 3, 2019,

 defendants filed a motion for summary judgment on the false arrest and malicious prosecution

 claims, but not the bifurcated municipal liability claims against the City. (Defs.’ Motion for

 Summary Judgment (Doc. No. 37).) Defendants primarily argue that they are entitled to

 summary judgment on Drayton’s false arrest and malicious prosecution claims because there is

 no disputed issue of fact as to whether defendants had probable cause to arrest Drayton and

 Drayton cannot create a disputed issue of fact through his own self-serving testimony. (Id.) In

 their motion, defendants cited this Court’s decision in Apostol v. City of New York, No. 11-CV-

 3851 (RRM) (CLP), 2014 WL 1271201 (E.D.N.Y. Mar. 26, 2014), for the proposition that a

 plaintiff cannot defeat a motion for summary judgment by “unsupported conclusory allegation[s]

 that someone must have planted the evidence.” (Id. at 10.)

        On May 20, 2020, this Court granted in part and denied in part defendants’ motion for

 summary judgment. (5/20/2020 Mem. & Order.) The Court dismissed with prejudice all claims

 against Sergeant Sinatra; Drayton’s false arrest claim against Detective Toribio; and Drayton’s

 malicious prosecution claim against Detective Estrada. (Id.) The Court denied summary

 judgment in all other respects. (Id.)

        Defendants timely sought reconsideration of the Court’s Order on defendants’ motion for

 summary judgment pursuant to Federal Rule of Civil Procedure 59(e) and Local Rule 6.3. (Mot.

 Reconsideration (Doc. No. 50).) Defendants advance three grounds for reconsideration. (Id.)

 First, they argue that they are entitled to reconsideration because “the Memorandum and Opinion

 did not address Defendants’ motion point that the Plaintiff’s deprivation of liberty suffered in

 July of 2017 was unrelated to his February 2017 arrest.” (Id. at 4.) Second, they argue that the

 Court should reconsider its prior Order because the Court did not address Drayton’s factual



                                                  2
Case 1:17-cv-07091-RRM-RLM Document 55 Filed 03/26/21 Page 3 of 5 PageID #: 689




 theory of how the drugs could have been planted on him. (Id. at 4–7.) Third, defendants assert

 that reconsideration is warranted because the Court did not address Apostol v. City of New York,

 No. 11-CV-3851 (RRM) (CLP), 2014 WL 1271201 (E.D.N.Y. Mar. 26, 2014), aff’d, 607 F.

 App’x 105 (2d Cir. 2015) (summary order) in its prior ruling but instead relied upon Bellamy v.

 City of New York, 914 F.3d 727 (2d Cir. 2019), which, defendants argue, “did not overturn

 Second Circuit case law concerning the inability of plaintiffs to create genuine issues of material

 facts by relying solely on their deposition testimony.” (Id. 7–14.)

        Drayton opposes defendants’ motion for reconsideration, arguing that defendants have

 not met the strict standard for reconsideration and instead are seeking to relitigate defendants’

 motion for summary judgment. (Opp. to Mot. Reconsideration (Doc. No. 51).)

                                           DISCUSSION

        Reconsideration is “an extraordinary remedy to be employed sparingly in the interests of

 finality and conservation of scarce judicial resources.” Butto v. Collecto Inc., 845 F. Supp. 2d

 491, 494 (E.D.N.Y. 2012) (quoting Trans-Pro Logistic Inc. v. Coby Electronics Corp., No. 05-

 CV-1759 (CLP), 2010 WL 4065603, at *1 (E.D.N.Y. Oct. 15, 2010) (internal quotation marks

 and citation omitted)). Under Federal Rule of Civil Procedure 59(e) and Local Rule 6.3, “[a]

 motion for reconsideration should be granted only where the moving party demonstrates that the

 Court has overlooked factual matters or controlling precedent that were presented to it on the

 underlying motion and that would have changed its decision.” In re N.Y. Cmty. Bancorp, Inc.,

 Secs. Litig., 244 F.R.D. 156, 159 (E.D.N.Y. 2007); see also Shrader v. CSX Transp., Inc., 70

 F.3d 255, 257 (2d Cir. 1995). “The major grounds justifying reconsideration are an intervening

 change in controlling law, the availability of new evidence, or the need to correct a clear error or

 prevent manifest injustice.” Webb v. City of New York, No. 08-CV-5145 (CBA), 2011 WL



                                                  3
Case 1:17-cv-07091-RRM-RLM Document 55 Filed 03/26/21 Page 4 of 5 PageID #: 690




 5825690, at *1 (E.D.N.Y. Nov. 17, 2011) (internal quotation marks and citation omitted). It

 “may not . . . be used as a vehicle for relitigating issues already decided by the Court,” id., at *1

 (internal quotation marks and citation omitted), and “[a] moving party may not merely reiterate

 or repackage an argument previously rejected by the court,” In re N.Y. Cmty. Bancorp, 244

 F.R.D. at 160. In other words, a motion for reconsideration “is not an opportunity for a second

 bite at the apple.” Id. (internal citation and quotation marks omitted).

        The Court finds that defendants have failed to satisfy the demanding standard for

 reconsideration. Defendants’ first two arguments for reconsideration contend that the Court

 overlooked certain factual matters. However, the factual matters that defendants point to have no

 bearing on whether there is a disputed issue of fact as to whether the defendants had probable

 cause to arrest Drayton – the key issue in defendants’ motion for summary judgment.

 Additionally, these facts, which were already before the Court on defendants’ motion for

 summary judgment, would not have changed the Court’s decision.

        Defendants’ third argument, that the Court should not have overlooked its own precedent

 in Apostol, 2014 WL 1271201, which was affirmed by the Second Circuit in a non-precedential

 summary order, similarly does not satisfy the demanding standard warranting reconsideration.

 When the Court decided Apostol in 2014, the Court did not have the benefit of the guidance of

 the Second Circuit’s 2019 decision in Bellamy, 914 F.3d 727. Accordingly, in Apostol, the Court

 held that a plaintiff cannot withstand summary judgment by making “unsubstantiated, convenient

 claims.” Apostol, 2014 WL 1271201, at *6. However, in Bellamy and progeny, the Second

 Circuit has made it clear that on summary judgment the Court cannot disregard a plaintiff’s own

 deposition and affidavit testimony, even if it is uncorroborated by other evidence, so long as the

 testimony is not “‘so replete with inconsistencies and improbabilities that no reasonable juror’



                                                   4
Case 1:17-cv-07091-RRM-RLM Document 55 Filed 03/26/21 Page 5 of 5 PageID #: 691




 could credit it.” Adamson v. Miller, 808 F. App’x 14, 17 (2d Cir. 2020) (summary order)

 (quoting Bellamy, 914 F.3d at 746) (vacating the district court’s grant of summary judgment

 because plaintiff’s testimony created a factual dispute).

        Relying on Bellamy, the Court held in its Prior Memorandum and Order that Drayton’s

 “consistent and uncomplicated” deposition testimony and affidavit stating that he did not possess

 narcotics on the day of his arrest raised a triable issue of fact that must be resolved by the jury.

 (5/20/2020 Mem. & Order at 9–10.) The Court refused to make the credibility determination

 that defendants urged the Court to make on their motion for summary judgment and urge again

 here. (Id.) In light of Bellamy, and even more recently Adamson, defendants’ third argument

 for reconsideration fails and the defendants’ motion for reconsideration is denied.

                                           CONCLUSION

        For the reasons stated above, defendants’ motion for reconsideration is denied. This

 action is re-committed to the assigned magistrate judge for all remaining pretrial proceedings,

 including settlement discussions as appropriate.

                                                        SO ORDERED.

 Dated: Brooklyn, New York                              Roslynn R. Mauskopf
        March 26, 2021                                  _______________________________
                                                        ROSLYNN R. MAUSKOPF
                                                        United States District Judge




                                                    5
